

INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(k) RETIREMENT PLAN


The MDU Resources Group, Inc. 401(k) Retirement Plan (as amended and restated
June 1, 2009) (the “Plan”), is hereby further amended, effective January 1,
2010, unless otherwise indicated, as follows:


1.
By eliminating Section 3.3 Matching Contributions, Subsection (b) Variable Match
in its entirety.



Explanation: This amendment removes the variable match feature from the Plan as
it is not being utilized or offered to any Participating Affiliate.


2.
By replacing Subsection (g) of Section 6.3 Benefit Claims Procedure; Review
Procedure, in its entirety with the following:



 
(g)
After exhaustion of the Plan’s claim procedures, any further legal action taken
against the Plan or its fiduciaries by any claimant for benefits under the Plan
must be filed in a court of law no later than 60 days after the Committee’s
final decision regarding the claim.  No action at law or in equity shall be
brought to recover benefits under this Plan until the appeal rights herein
provided have been exercised and the Plan benefits requested in such appeal have
been denied in whole or in part.



Explanation: This amendment reduces the statute of limitations to file a lawsuit
against the Plan or its fiduciaries from 180 days to 60 days, as allowed under
recently passed legislation.


3.
Effective as of January 1, 2008, as amended, by replacing the table and
subsequent paragraphs in Section D-1-2 Eligibility to Share in the Profit
Sharing Feature of Supplement D-1,  Provisions Relating to the Profit Sharing
Feature for Certain Participating Affiliates, with the following table and
subsequent paragraphs:



Participating Affiliate
Current Effective Date
 
(Original Effective Date)
Anchorage Sand & Gravel Company, Inc. (excluding President)
January 1, 1999
Baldwin Contracting Company, Inc.
January 1, 1999
Bell Electrical Contractors, Inc.
January 1, 2002
Bitter Creek Pipelines, LLC1
January 1, 2010
(January 1, 2001)




 
1

--------------------------------------------------------------------------------

 


Participating Affiliate
Current Effective Date
 
(Original Effective Date
Concrete, Inc.
January 1, 2001
Connolly-Pacific Co.
January 1, 2007
DSS Company2
January 1, 2004
(July 8, 1999)
E.S.I., Inc.
January 1, 2008
(January 1, 2003)
Fairbanks Materials, Inc.
May 1, 2008
Frebco, Inc.
January 1, 2008
(July 1, 2000)
Granite City Ready Mix, Inc.
June 1, 2002
Great Plains Natural Gas Co.
January 1, 2008
Hawaiian Cement (non-union employees hired after December 31, 2005)
January 1, 2009
Jebro Incorporated
November 1, 2005
Kent’s Oil Service
January 1, 2007
KRC Aggregate, Inc.
January 1, 2003
Knife River Corporation – Northwest (the Central Oregon Division, f/k/a HTS)
January 1, 2010
(January 1, 1999)
Knife River Corporation – Northwest (the Southern Idaho Division)
January 1, 2010
(January 1, 2006)
Knife River Corporation – Northwest (the Spokane Division)
January 1, 2010
(January 1, 2006)
Knife River Corporation - South   (f/k/a Young Contractors, Inc.)
January 1, 2008
(January 1, 2007)
LTM, Incorporated
January 1, 2003
 
Montana-Dakota Utilities Co. (including union employees)
January 1, 2008
Wagner Industrial Electric, Inc.
January 1, 2008
 
Wagner Smith Equipment Co.
January 1, 2008
(July 1, 2000)
WBI Holdings, Inc.1
January 1, 2009
 
WHC, Ltd.
September 1, 2001
 
Williston Basin Interstate Pipeline Company1
January 1, 2009
 

 
 
2

--------------------------------------------------------------------------------

 



1 Requirement to be an Active Employee on the last day of the Plan Year does not
apply.  Eligible employees participating in a management incentive compensation
plan or an executive incentive compensation plan are not eligible for a Profit
Sharing Contribution.  Employees of the Total Corrosion Solutions division of
Bitter Creek Pipelines, LLC are excluded from this feature.
2 In the event a Participating Affiliate adopts a Profit Sharing Feature,
effective as of the date of participation in the Plan, the amount of any such
contribution allocated to a Supplement D-1 Participant shall be based upon
Compensation, excluding bonuses, received while in the employ of the
Participating Affiliate after the date of acquisition by the Company or any
Affiliate.


In order to share in the allocation of any profit sharing contribution made by a
Supplement D-1 Company pursuant to Paragraph 3 below for a given Plan Year,
Participants employed by a Supplement D-1 Company must be compensated for 1,000
Hours of Service (prorated for the Plan Year in which the Profit Sharing Feature
becomes effective) in that Plan Year, be an Active Employee of the Supplement
D-1 Company on the last day of the Plan Year, and must not be covered by a
collectively bargained unit to which the Profit Sharing has not been extended.
 
However, an Eligible Employee of a Knife River Corporation Participating
Affiliate who transfers during the Plan Year and remains employed by a Knife
River Corporation Participating Affiliate on the last day of the Plan Year will
be eligible to receive a prorated profit sharing contribution from each Knife
River Corporation Participating Affiliate.
 
Moreover, effective January 1, 2009, an Eligible Employee of Montana-Dakota
Utilities Co., Great Plains Natural Gas Co., Intermountain Gas Company, or
Cascade Natural Gas Company (collectively the “Utility Group Participating
Affiliate”) who transfers during the Plan Year and remains employed by a Utility
Group Participating Affiliate on the last day of the Plan Year will be eligible
to receive a prorated profit sharing contribution from each Utility Group
Participating Affiliate noted above which meets its independent profitability
targets.
 
For purposes of this Supplement, an “Active Employee” means an employee who is
still on the payroll or has been temporarily laid off, or who terminated
employment due to Disability, Death or Retirement on or after attaining age 60
during such Plan Year, but does not mean an employee whose employment has been
terminated effective on or before December 31 of that Plan Year.
 
Participants who meet the preceding requirements are referred to herein as
“Supplement D-1 Participants.”


Explanation: This amendment adds Great Plains Natural Gas Co. (“GPNG”), a sister
entity to Montana-Dakota Utilities Co.; clarifies GPNG became a Participating
Affiliate of Supplement D-1 of the Plan as of January 1, 2008 with GPNG only
receiving a profit sharing contribution when Montana-Dakota Utilities Co. meets
its combined profitability targets; clarifies that employees of the Total
Corrosion Solutions division of Bitter Creek are excluded from this feature as
of January 1, 2010; clarifies that service hours are

 
3

--------------------------------------------------------------------------------

 

determined based on hours compensated during the Plan Year rather than hours
worked; and clarifies that the last day requirement is met for employees of any
Utility Group Participating Affiliate as long as they are employed with any one
of the Utility Group Participating Affiliates on the last day of the Plan Year.


4.
By replacing the words “must complete 1,000 Hours of Service” with the words
“must be compensated for 1,000 Hours of Service” and the words “completes at
least 1,000 Hours of Service” with the words “is compensated for at least 1,000
Hours of Service” wherever they appear throughout Supplement D-1 through
Supplement D-7 and the applicable Addendums.



Explanation: This amendment aligns administrative practice with the document by
clarifying that hours are determined based on hours compensated during the Plan
Year rather than hours worked during the Plan Year.


5.
Effective as of January 1, 2009, by replacing the last paragraph of Section
D-4-2 Eligibility to Share in the Retirement Contribution, Special Transition
Contribution, and Profit Sharing Feature of Supplement D-4 Provisions Relating
to the Cascade Natural Gas Corporation Retirement Contribution, Special
Transition Contribution, and Profit Sharing Feature in its entirety with the
following:



Moreover, effective January 1, 2009, an Eligible Employee of Montana-Dakota
Utilities Co., Great Plains Natural Gas Co., Intermountain Gas Company, or
Cascade Natural Gas Company (collectively the “Utility Group Participating
Affiliate”) who transfers during the Plan Year and remains employed by a Utility
Group Participating Affiliate on the last day of the Plan Year will be eligible
to receive a prorated Profit Sharing Contribution from each Utility Group
Participating Affiliate which meets its independent profitability target.


Explanation: This amendment clarifies that the last day requirement is met for
employees of any Utility Group Participating Affiliate as long as they are
employed with any one of the Utility Group Participating Affiliates on the last
day of the Plan Year.


IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the
Plan, has caused this amendment to be duly executed by a member of the MDU
Resources Group, Inc. Employee Benefits Committee (“EBC”) on this 30th day of
March, 2010.



 
MDU RESOURCES GROUP, INC.
 
   EMPLOYEE BENEFITS COMMITTEE
             
By:
/s/ Doran N. Schwartz                           
   
Doran N. Schwartz, Chairman




 
4

--------------------------------------------------------------------------------

 
